 
Exhibit 10.6
 
Trademark License Agreement


This Trademark License Agreement (this "Agreement") is made as of March 18,
2008, by and between Zhengzhou Aluminum Co., Ltd. (“Zhengzhou Aluminum”) and
Zhengzhou Shensheng Aluminum Foil Co., Ltd. (“Shensheng Aluminum”).


According to the "PRC Trademark Law" and "Implementing Regulations of the PRC
Trademark Law", by friendly consultation, Zhengzhou Aluminum and Shensheng
Aluminum entered into this Agreement:
I. Zhengzhou Aluminum legally owned the trademark below, and now authorizes
Shensheng Aluminum to use it:
The trademark name: words with picture (see Exhibit)
The trademark NO.: 4686455
Approved Production (VI): aluminum ingots, aluminum foil, metal sheets and metal
plates, metal doors, metal windows, metal building materials, metal pipes, raw
and semi-processed ordinary metals.
The term of validity: March 14, 2008 – March 13, 2018
II This licensing period is 9 years from the date of this Agreement. When this
agreement expired, if Shensheng Aluminum needs to extend the licensing, the two
parties will sign a new agreement.
III Zhengzhou Aluminum grants Shensheng Aluminum to use the licensed trademark
worldwide.
IV Zhengzhou Aluminum grants Shensheng Aluminum to use the licensed trademark
exclusively.
V Zhengzhou Aluminum is the sole shareholder of Shensheng Aluminum, so this
licensing is free.
VI Shensheng Aluminum must ensure the quality of products using the trademark
and take the responsibility.
VII Shensheng Aluminum must ensure the trademark used legally.
VIII Shensheng Aluminum can’t change any part of the trademark and identify the
producer and the place of producing.
IX Shensheng Aluminum should take the packaging design of the product with the
trademark to Zhengzhou Aluminum to check.
X During the valid period of this Agreement, Zhengzhou Aluminum has the right to
supervise the quality of product using the trademark. If Shensheng Aluminum got
punishment because of poor product quality, and the trademark was damaged
seriously, Zhengzhou Aluminum has the right to acquire compensation from
Shensheng Aluminum.
XI Zhengzhou Aluminum ensures the valid of the trademark during the period of
this Agreement, and will cover the renewal fees.
 
 
 

--------------------------------------------------------------------------------

 
 
XII If Zhengzhou Aluminum transfers the right of the trademark, Shensheng
Aluminum has the priority to get it.
XIII Zhengzhou Aluminum grants Shensheng Aluminum to use the copy the trademark
license (see exhibit).
XIV If this Agreement needs to be modified, the parties shall enter into a
written agreement.
XV In case of dispute raised, both parties shall solve it through friendly
consultation, otherwise each can sue to the court.
XVI Once the parties sign this Agreement, it’ll be effective. This agreement has
two original pieces, each party holds one.

 
Zhengzhou Aluminum Co., Ltd.


/s/ Congfu Li
Authorized Signatory


Zhengzhou Shensheng Aluminum Foil Co., Ltd.


/s/ Chuanhong Xie
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------